Case 1:19-cv-20521-NLH-AMD Document 27 Filed 07/08/20 Page 1 of 13 PageID: 580



                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY


     DR. LEWIS DEEUGENIO, JR. and          1:19-cv-20521-NLH-AMD
     SUMMIT CITY FARMS,
                                           OPINION
                    Plaintiffs,

          v.

     BOROUGH OF GLASSBORO, et al.,

                    Defendants.


 APPEARANCES:

 GARY EDWIN FOX
 FOX & MELOFCHIK, L.L.C.
 12 CHRISTOPHER WAY
 SUITE 101
 Eatontown, NJ 07724

      On behalf of Plaintiffs

 SETH LAWRENCE LAVER
 GOLDBERG SEGALLA LLP
 1700 MARKET STREET
 SUITE 1418
 PHILADELPHIA, PA 19103

      On behalf of Defendant Timothy D. Scaffidi

 PATRICK JOSEPH MADDEN
 MADDEN & MADDEN, PA
 108 KINGS HIGHWAY EAST
 SUITE 200
 PO BOX 210
 HADDONFIELD, NJ 08033-0389

      On behalf of all other Defendants

 HILLMAN, District Judge

      This matter concerns a parking ordinance enacted by the
Case 1:19-cv-20521-NLH-AMD Document 27 Filed 07/08/20 Page 2 of 13 PageID: 581



 Borough of Glassboro to alleviate parking issues caused by Rowan

 University students parking on Glassboro’s residential streets.

 Plaintiffs, who own and operate a commercial farm, claim that the

 parking ordinance is arbitrary, capricious, and without rational

 basis, is discriminatory as applied to Plaintiffs, violates their

 due process and equal protection rights, and must be declared

 void.

      Defendants removed Plaintiffs’ case from state court to this

 Court pursuant to 28 U.S.C. § 1331, with the Court having

 supplemental jurisdiction over Plaintiffs’ state law claims under

 28 U.S.C. § 1367(a). 1    The purported basis for federal question

 jurisdiction is Plaintiffs’ single averment in their complaint

 that “Defendants’ actions violate Plaintiffs’ State and Federal

 civil rights.”    (See Plaintiff’s Complaint, Docket No. 1 at 14 ¶

 27; see also Notice of Removal, Docket No. 1 at 2 ¶ 6.)           The six

 counts in Plaintiffs’ complaint, however, either do not specify

 the law upon which Plaintiffs rely, or cite to the New Jersey

 Civil Rights Act (“NJCRA”), N.J.S.A. 10:6-2, et seq.           (See

 Plaintiffs’ Complaint, Docket No. 1 at 14-17 ¶¶ 28-42.)

      Pursuant to Fed. R. Civ. P. 12(b)(6), Defendants have moved

 to dismiss Plaintiffs’ complaint in its entirety on numerous




 1 It does not appear that subject matter jurisdiction may be
 premised on 28 U.S.C. § 1332 because there is no diversity of
 citizenship between Plaintiffs and Defendants.
                                      2
Case 1:19-cv-20521-NLH-AMD Document 27 Filed 07/08/20 Page 3 of 13 PageID: 582



 bases, including Plaintiffs’ failure to state viable claims. 2

 Plaintiffs have moved to remand, arguing that their claims arise

 solely under New Jersey law and they have not asserted any

 federal claims, which was intentional and by design.

      Although as discussed below the issues are somewhat

 intertwined, before addressing Defendants’ Motion to Dismiss the

 Court must first determine whether it has subject matter

 jurisdiction over the asserted claims.        Federal courts are courts

 of limited jurisdiction which possess “only that power authorized

 by Constitution and statute.”       Kokkonen v. Guardian Life Ins. Co.

 of Am., 511 U.S. 375, 377 (1994) (citing Willy v. Coastal Corp.,

 503 U.S. 131, 136-37 (1992)); see also Bender v. Williamsport

 Area Sch. Dist., 475 U.S. 534, 541 (1986).         It is presumed that a

 cause of action lies outside of this limited jurisdiction and

 this presumption places a burden upon the removing party to


 2 Defendants have also moved to dismiss Plaintiffs’ complaint
 under the Younger abstention doctrine because of an ongoing state
 administrative proceeding concerning the ordinance, while
 Plaintiffs contend that the state proceedings do not fall within
 the scope of the Younger abstention doctrine. The Supreme Court
 has noted the three circumstances under which a federal court
 should consider whether to abstain from hearing a case: (1)
 “[w]hen there is a parallel, pending state criminal proceeding,”
 (2) when there are “particular state civil proceedings that are
 akin to criminal prosecutions,” and (3) when there are particular
 state civil proceedings that “implicate a State’s interest in
 enforcing the orders and judgments of its courts.” Sprint
 Communications, Inc. v. Jacobs, 571 U.S. 69, 72-73 (2013)
 (discussing Younger v. Harris, 401 U.S. 37 (1971)). Because the
 Court will remand Plaintiffs’ complaint to state court, the Court
 need not address the Younger abstention doctrine.
                                      3
Case 1:19-cv-20521-NLH-AMD Document 27 Filed 07/08/20 Page 4 of 13 PageID: 583



 establish federal jurisdiction.       McNutt v. Gen. Motors Acceptance

 Corp., 298 U.S. 178, 182-83 (1936); Boyer v. Snap-On Tools Corp.,

 913 F.2d 108, 111 (3d Cir. 1991).

      The federal removal statute permits a defendant to remove a

 civil action from state court to the district court when the

 district court has original jurisdiction over the action and the

 district court geographically encompasses the state court where

 the action was originally filed.         28 U.S.C. § 1441(a).    Once the

 case has been removed, however, the court may nonetheless remand

 it to state court if the removal was procedurally defective or

 “subject matter jurisdiction is lacking.”         28 U.S.C. § 1447(c);

 Costa v. Verizon N.J., Inc., 936 F. Supp. 2d 455, 458 (D.N.J.

 2013).   The removal statutes “are to be strictly construed

 against removal and all doubts should be resolved in favor of

 remand.”   Boyer, 913 F.2d at 111 (citing Steel Valley Auth. v.

 Union Switch and Signal Div., 809 F.2d 1006, 1010 (3d Cir. 1987).

      Section 1331 of Title 28 of the United States Code provides

 the district courts with original jurisdiction of all civil

 actions arising under the Constitution, laws, or treaties of the

 United States.    28 U.S.C. § 1331.       Generally, “determining

 whether a particular case arises under federal law turns on the

 ‘well-pleaded complaint’ rule.”       Aetna Health Inc. v. Davila, 542

 U.S. 200, 207 (2004) (citing Franchise Tax Bd. of Cal. v. Constr.

 Laborers Vacation Trust for S. Cal., 463 U.S. 1, 9-10 (1983)).

                                      4
Case 1:19-cv-20521-NLH-AMD Document 27 Filed 07/08/20 Page 5 of 13 PageID: 584



 Under this rule, subject-matter jurisdiction as described under

 28 U.S.C. § 1331 may only be exercised when a federal question is

 presented on the face of the complaint.        Caterpillar, Inc. v.

 Williams, 482 U.S. 386, 392 (1987); see also Holmes Group, Inc.

 v. Vornado Air Circulation Systems, Inc., 535 U.S. 826, 831

 (2002) (quoting Caterpillar, 482 U.S. at 398-99) (explaining that

 because the plaintiff is “the master of the complaint,” the well-

 pleaded-complaint rule enables him, “by eschewing claims based on

 federal law, . . . to have the cause heard in state court”).

       “[T]he party who brings the suit is master to decide what

 law he will rely upon,” but “it is an independent corollary of

 the well-pleaded complaint rule that a plaintiff may not defeat

 removal by omitting to plead necessary federal questions in a

 complaint.”    Franchise Tax Bd., 1 463 U.S. at 22 (citations

 omitted).   “Congress has given the lower federal courts

 jurisdiction to hear, originally or by removal from a state

 court, only those cases in which a well-pleaded complaint

 establishes either that federal law creates the cause of action

 or that the plaintiff’s right to relief necessarily depends on

 resolution of a substantial question of federal law.”           Id. at 27-

 28.

       Here, in their motion to remand Plaintiffs argue that they

 only intended to assert claims premised solely on state law.

 Even though statements in Plaintiffs’ brief in support of their

                                      5
Case 1:19-cv-20521-NLH-AMD Document 27 Filed 07/08/20 Page 6 of 13 PageID: 585



 motion to remand cannot alter the contents of their complaint, it

 is apparent when examining the complaint under the well-pleaded

 complaint rule that Plaintiffs’ claims arise only under New

 Jersey state law, despite Plaintiffs’ single use of the word

 “Federal” in their complaint.

      As noted above, in paragraph 27 of their complaint,

 Plaintiffs plead, “Defendants’ actions violate Plaintiffs’ State

 and Federal civil rights.”      (See Plaintiff’s Complaint, Docket

 No. 1 at 14 ¶ 27.)     In Plaintiffs’ first count against

 Defendants, Plaintiffs allege:

           29. Borough of Glassboro Ordinance Number 16-26 is
      arbitrary, capricious and unreasonable and without any
      rational basis.

           30. The enforcement of this Ordinance has caused the
      Plaintiffs damages.

 (Id. ¶¶ 29-30.)    Plaintiffs do not cite to what law or

 constitutional provision supports their claim that the ordinance

 is “arbitrary, capricious and unreasonable and without any

 rational basis.”     Applying the well-pleaded complaint standard,

 this Count does not implicitly or explicitly assert a violation

 of a federal substantive right.       Whether an ordinance is

 “arbitrary, capricious and unreasonable and without any rational

 basis” in violation of the federal or state constitution is a

 standard for proving a constitutional violation claim rather than

 the substantive right itself, such as due process or equal


                                      6
Case 1:19-cv-20521-NLH-AMD Document 27 Filed 07/08/20 Page 7 of 13 PageID: 586



 protection. 3   See Behne v. Union County College, 2018 WL 566207,

 at *11 (D.N.J. 2018) (citing Broad St. Surgical Ctr., LLC v.

 UnitedHealth Grp., Inc., 2012 WL 762498, at *10 (D.N.J. 2012))

 (“Plaintiff's ‘arbitrary and capricious’ claim must be dismissed

 as this is a legal standard, not an independent cause of

 action.”); see also Pitt v. Pine Valley Golf Club, 695 F. Supp.

 778, 783 (D.N.J. 1988) (citing Cleburne v. City of Cleburne

 Living Center, Inc., 473 U.S. 432, 440 (1985)) (other citations

 omitted) (“Absent a fundamental right or suspect classification,

 the proper standard of review for both due process and equal

 protection challenges is the rational relation test. . . .            Under

 this rational relationship test, the legislation must not be

 arbitrary or capricious and must be reasonably related to a

 legitimate state interest.”); Robson v. Rodriquez, 141 A.2d 1, 4

 (N.J. 1958) (citations omitted) (“The guaranty of due process as

 it applies to cases of the type here under consideration requires

 only that a law shall not be unreasonable, arbitrary or

 capricious, and that the means selected shall bear a rational

 relation to the legislative object sought to be obtained.

 Similarly, the constitutional requirement of equal protection is




 3 A claim based on a legal standard and not a substantive right
 is insufficient to establish subject matter jurisdiction. As
 discussed below, Plaintiffs assert separate counts against
 Defendants for due process violations and equal protection
 violations.
                                      7
Case 1:19-cv-20521-NLH-AMD Document 27 Filed 07/08/20 Page 8 of 13 PageID: 587



 met by legislation that treats all persons within a class

 reasonably selected, in a like or similar manner.”).

      To the extent that Plaintiffs’ arbitrary and capricious

 count can constitute an actionable stand-alone claim, such a

 claim would arise under New Jersey law.        See Pheasant Bridge

 Corp. v. Township of Warren, 777 A.2d 334, 338–39 (N.J. 2001)

 cert. denied, 535 U.S. 1077 (2002) (citations omitted)

 (“Municipalities possess broad police power to zone for the

 public good insofar as the Legislature delegates that authority.

 . . . . Although a strong presumption of validity insulates a

 zoning ordinance from challenge, a plaintiff overcomes that

 presumption through an affirmative showing that the ordinance in

 whole or in application to any particular property is clearly

 arbitrary, capricious or unreasonable, or plainly contrary to

 fundamental principles of zoning or the [zoning] statute.           In

 evaluating whether a zoning ordinance is arbitrary, capricious,

 or unreasonable, a court's role is not to pass on the wisdom of

 the ordinance; that is exclusively a legislative function.

 Rather, a court engages in a review of the relationship between

 the means and ends of the ordinance.        In the context of a zoning

 challenge, the means selected must have real and substantial

 relation to the object sought to be attained, and the regulation

 or proscription must be reasonably calculated to meet the evil

 and not exceed the public need or substantially affect uses which

                                      8
Case 1:19-cv-20521-NLH-AMD Document 27 Filed 07/08/20 Page 9 of 13 PageID: 588



 do not partake of the offensive character of those which cause

 the problem sought to be ameliorated.        Put another way, the

 fundamental question in all zoning cases is whether the

 requirements of the ordinance are reasonable under the

 circumstances.” (citations and quotations omitted)).

 Consequently, the first count in Plaintiffs’ complaint cannot

 serve as a basis for federal question jurisdiction.

      The second and third counts in Plaintiffs’ complaint also do

 not present a federal question because those two counts are

 explicitly premised on New Jersey law.        The second count in

 Plaintiffs’ complaint alleges, “Defendants have violated the New

 Jersey Civil Rights Act by denying Plaintiffs their rights to

 substantive due process.”      (See Plaintiff’s Complaint, Docket No.

 1 at 15 ¶ 32.)    The third count alleges, “Defendants have

 violated the New Jersey Civil Rights Act by denying Plaintiffs

 their rights to equal protection.”        (Id. at 15 ¶ 32.)     Even

 though Defendants cannot violate the NJCRA because the NJCRA is a

 means of vindicating substantive rights and is not a source of

 rights itself, Gormley v. Wood-El, 93 A.3d 344, 358 (N.J. 2014),

 it is clear that Plaintiffs have asserted due process and equal

 protection claims solely under the New Jersey constitution.            If

 Plaintiffs intended to assert a due process claim and equal

 protection claim under the U.S. Constitution, such claims must be



                                      9
Case 1:19-cv-20521-NLH-AMD Document 27 Filed 07/08/20 Page 10 of 13 PageID: 589



 premised on 42 U.S.C. § 1983, rather than the NJCRA. 4

 Plaintiffs’ complaint contains no reference to § 1983.

       Plaintiffs’ fourth count, like the first count, cannot

 confer federal question jurisdiction because it is not “well-

 pleaded” as to any viable claim.          The fourth count alleges,

 “Defendants have targeted Plaintiffs in adopting Glassboro

 Ordinance Number 16-26 because they have a personal animus

 against Plaintiffs and they know they have been violating

 Plaintiffs’ constitutional rights in their actions.”           (See

 Plaintiff’s Complaint, Docket No. 1 at 16 ¶ 36.)          Although the

 constitutional rights Defendants have allegedly violated could

 conceivably encompass those contained in the U.S. Constitution,

 such a vague allegation alone cannot serve as a basis for subject

 matter jurisdiction.      See Merrell Dow Pharmaceuticals Inc. v.

 Thompson, 478 U.S. 804, 813 (1986) (explaining “the long-settled


 4 “By its terms, of course, [§ 1983] creates no substantive
 rights; it merely provides remedies for deprivations of rights
 established elsewhere.” City of Oklahoma City v. Tuttle, 471
 U.S. 808, 816 (1985). Thus, “[t]o establish a claim under 42
 U.S.C. § 1983, [a plaintiff] must demonstrate a violation of a
 right secured by the Constitution and the laws of the United
 States [and] that the alleged deprivation was committed by a
 person acting under color of state law.” Moore v. Tartler, 986
 F.2d 682, 685 (3d Cir. 1993). Like § 1983, NJCRA is a means of
 vindicating substantive rights and is not a source of rights
 itself. Gormley v. Wood-El, 93 A.3d 344, 358 (N.J. 2014).
 Because the NJCRA was modeled after § 1983, and creates a private
 cause of action for violations of civil rights secured under
 either the United States or New Jersey Constitutions, the NJCRA
 is interpreted analogously to § 1983. See Norman v. Haddon
 Township, 2017 WL 2812876, at *4 (D.N.J. 2017).
                                      10
Case 1:19-cv-20521-NLH-AMD Document 27 Filed 07/08/20 Page 11 of 13 PageID: 590



 understanding that the mere presence of a federal issue in a

 state cause of action does not automatically confer federal-

 question jurisdiction”); id. at 813 n.11 (citing Textile Workers

 v. Lincoln Mills, 353 U.S. 448, 470 (1957) (defining inquiry as

 “the degree to which federal law must be in the forefront of the

 case and not collateral, peripheral or remote”); Gully v. First

 National Bank, 299 U.S. 109, 115 (1936) (“Not every question of

 federal law emerging in a suit is proof that a federal law is the

 basis of the suit”); id. at 118 (“If we follow the ascent far

 enough, countless claims of right can be discovered to have their

 source or their operative limits in the provisions of a federal

 statute or in the Constitution itself with its circumambient

 restrictions upon legislative power.        To set bounds to the

 pursuit, the courts have formulated the distinction between

 controversies that are basic and those that are collateral,

 between disputes that are necessary and those that are merely

 possible.    We shall be lost in a maze if we put that compass

 by”); see also Stout v. Novartis Pharmaceuticals, Corp., 2009 WL

 4576130, at *2 (D.N.J. 2009) (discussing Grable & Sons Metal

 Prods., Inc. v. Darue Eng'g & Mfg., 545 U.S. 308 (2005) and

 explaining that if “a plaintiff fails to draft the complaint to

 make clear the federal issue . . . then the complaint simply was

 not well-pleaded, and removal cannot be premised on that claim).

        Plaintiffs’ fifth count, while silent as to whether state

                                      11
Case 1:19-cv-20521-NLH-AMD Document 27 Filed 07/08/20 Page 12 of 13 PageID: 591



 or federal law applies, is clearly advanced under New Jersey law.

 The fifth count alleges, “Defendant Brigandi and Defendant

 Scaffidi intentionally interfered with the Plaintiffs’

 prospective economic advantage.”          (See Plaintiff’s Complaint,

 Docket No. 1 at 16 ¶ 38.)       This count asserts a claim against

 Defendants for a state tort law violation, 5 and Defendants have

 not articulated how this count could present a question of

 federal law.

       Finally, the same analysis for the fourth count applies to

 Plaintiffs’ sixth count, which provides, “Glassboro Ordinance

 Number 16-26 fatally suffers from Defendant Scaffidi’s

 participation in the adoption of this Ordinance when he had a

 non-waivable conflict of interest and therefore the Ordinance is

 void.”   (See Plaintiff’s Complaint, Docket No. 1 at 17 ¶ 42.)

 This count does not present a “well-pleaded” claim that may serve

 as the basis for federal question jurisdiction.

       In short, Plaintiffs appear to recognize that their federal

 rights may have been violated by Defendants’ actions, and they

 make mention of that possibility in one sentence in their


 5 See Varrallo v. Hammond Inc., 94 F.3d 842, 848 (3d Cir. 1996)
 (citing Printing Mart–Morristown v. Sharp Elecs. Corp., 116 N.J.
 739, 563 A.2d 31, 37 (1989)) (“The Supreme Court of New Jersey
 has identified the four elements of a prima facie case for this
 tort: (1) a reasonable expectation of economic advantage to
 plaintiff, (2) interference done intentionally and with ‘malice,’
 (3) causal connection between the interference and the loss of
 prospective gain, and (4) actual damages.”).
                                      12
Case 1:19-cv-20521-NLH-AMD Document 27 Filed 07/08/20 Page 13 of 13 PageID: 592



 complaint, but the properly pleaded claims in their complaint

 arise solely under New Jersey law.        Federal law did not create

 their causes of action, and their right to relief does not depend

 on the resolution of federal law.

       Defendants have not met their burden as the removing party

 to demonstrate subject matter jurisdiction under § 1331.

 Consequently, in accord with the requirement that the removal

 statutes “are to be strictly construed against removal and all

 doubts should be resolved in favor of remand,” Boyer, 913 F.2d at

 111, Plaintiffs’ complaint shall be remanded to New Jersey state

 court for lack of subject matter jurisdiction.          28 U.S.C. §

 1447(c); Fed. R. Civ. P. 12(h)(3).

       An appropriate Order will be entered.



 Date: July 8, 2020                         s/ Noel L. Hillman
 At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.




                                      13
